17‐486‐cr 
United States v. Bordeaux




                                       In the
              United States Court of Appeals
                            for the Second Circuit
                                                 
 
 
                                AUGUST TERM 2017 
                                         
                                  No. 17‐486‐cr 
                                         
                            UNITED STATES OF AMERICA, 
                                     Appellee, 
 
                                         v. 
 
                           ALDRIC BORDEAUX, 
                           Defendant‐Appellant. 
                                            
                                       
              On Appeal from the United States District Court 
                     for the District of Connecticut 
                                            
 
                             ARGUED: MARCH 6, 2018 
                             DECIDED: MARCH 27, 2018 
                                              
 
Before: CABRANES and RAGGI, Circuit Judges, and VILARDO, District 
Judge.* 

                                                      

        This  case  presents  two  questions:  (1)  whether  first‐degree 
robbery  in  violation  of  Connecticut  General  Statutes  section  53a‐
134(a)(4) qualifies as a “violent felony” under the so‐called elements 
clause of the Armed Career Criminal Act of 1984 (“ACCA”), 18 U.S.C. 
§  924(e)(2)(B)(i);  and  (2)  whether  Defendant‐Appellant  Aldric 
Bordeaux’s  three  prior  convictions  were  for  offenses  “committed  on 
occasions different from one another” within the meaning of ACCA, 
id.  §  924(e)(1).  We  answer  in  the  affirmative  to  both  questions  and 
therefore AFFIRM the February 17, 2017 judgment of the United States 
District  Court  for  the  District  of  Connecticut  (Alvin  W.  Thompson, 
Judge). 

                                                      

                                JENNIFER R. LARAIA, Assistant United States 
                                Attorney (Sandra S. Glover, Assistant 
                                United States Attorney, on the brief), for John 
                                H. Durham, United States Attorney, District 
                                of Connecticut, New Haven, CT, for Appellee. 




         Judge  Lawrence  J.  Vilardo,  of  the  United  States  District  Court  for  the 
        *

Western District of New York, sitting by designation. 




                                            2 
                                  BRIAN SPEARS, Spears Manning LLC, 
                                  Southport, CT, for Defendant‐Appellant.                      

                                                         

JOSÉ A. CABRANES, Circuit Judge: 

        This  case  presents  two  questions:  (1)  whether  first‐degree 
robbery  in  violation  of  Connecticut  General  Statutes  section  53a‐
134(a)(4) qualifies as a “violent felony” under the so‐called elements 
clause of the Armed Career Criminal Act of 1984 (“ACCA”), 18 U.S.C. 
§  924(e)(2)(B)(i);  and  (2)  whether  Defendant‐Appellant  Aldric 
Bordeaux’s  three  prior  convictions  were  for  offenses  “committed  on 
occasions different from one another” within the meaning of ACCA, 
id.  §  924(e)(1).  We  answer  in  the  affirmative  to  both  questions  and 
therefore AFFIRM the February 17, 2017 judgment of the United States 
District  Court  for  the  District  of  Connecticut  (Alvin  W.  Thompson, 
Judge). 

                                  I. BACKGROUND 

        Defendant‐Appellant  Aldric  Bordeaux  (“Bordeaux”)  appeals 
the District Court’s judgment convicting him of one count of unlawful 
possession  of  a  firearm  in  violation  of  18  U.S.C.  §  922(g)(1)1  and  of 

        1  “It shall be unlawful for any person . . . who has been convicted in any 
court of[ ] a crime punishable by imprisonment for a term exceeding one year . . . 
to  ship  or  transport  in  interstate  or  foreign  commerce,  or  possess  in  or  affecting 
commerce, any firearm or ammunition; or to receive any firearm or ammunition 
which  has  been  shipped  or  transported  in  interstate  or  foreign  commerce.”  18 
U.S.C. § 922(g)(1). 




                                              3 
ACCA, 18 U.S.C. § 924(e), after a plea of guilty with a reservation of 
the right to argue to the District Court that ACCA was not applicable. 
The District Court held that ACCA did apply and sentenced Bordeaux 
principally to one hundred eighty months’ imprisonment. 

        ACCA  sets  a  mandatory  minimum  sentence  of  fifteen  years’ 
imprisonment  for  unlawful  possession  of  a  firearm  under  certain 
conditions.2 

        Violent  Felony.  One  condition  is  that  the  defendant  must  have 
been convicted three times of committing “a violent felony or a serious 
drug  offense.”  Id.  §  924(e)(1).  The  definition  of  “violent  felony” 
includes “any crime punishable by imprisonment for a term exceeding 
one  year  .  .  .  that  .  .  .  has  as  an  element  the  use,  attempted  use,  or 
threatened  use  of  physical  force  against  the  person  of  another.”  Id. 
§ 924(e)(2)(B)(i).  The  clause  beginning  with  the  words  “has  as  an 
element” is known as the “elements clause.” Welch v. United States, 136 
S. Ct. 1257, 1261 (2016). 

        Different  Occasions.  Another  condition  is  that  the  three  prior 
convictions  must  be  for  offenses  “committed  on  occasions  different 
from one another.” 18 U.S.C. § 924(e)(1). 


        2  “In the case of a person who violates section 922(g) of this title and has 
three previous convictions by any court referred to in section 922(g)(1) of this title 
for  a  violent  felony  or  a  serious  drug  offense,  or  both,  committed  on  occasions 
different  from  one  another,  such  person  shall  be  fined  under  this  title  and 
imprisoned not less than fifteen years, and, notwithstanding any other provision of 
law, the court shall not suspend the sentence of, or grant a probationary sentence 
to, such person with respect to the conviction under section 922(g).” Id. § 924(e)(1). 




                                             4 
       The  District  Court  held  that  three  of  Bordeaux’s  prior 
convictions—all  three  for  first‐degree  robbery  under  Connecticut 
law—met these conditions. 

       On  appeal,  Bordeaux  argues  that  the  District  Court  erred  in 
applying  ACCA  because  (a)  the  Connecticut‐law  offense  of  first‐
degree  robbery  is  not  a  “violent  felony”  as  that  term  is  defined  in 
federal ACCA; and (b) the three prior convictions were not for offenses 
“committed  on  occasions  different  from  one  another”  as  ACCA 
requires. 

       A district court’s determinations that a prior conviction is for a 
violent felony and that prior convictions are for offenses committed on 
different occasions are reviewed de novo. See United States v. Beardsley, 
691  F.3d  252,  257  (2d  Cir.  2012).  The  factual  basis  of  these 
determinations is reviewed for clear error. United States v. Brown, 629 
F.3d 290, 293 (2d Cir. 2011). 

                             II. DISCUSSION 

A. Violent Felony 

   1. Law 

       Bordeaux’s first argument is that the District Court erred when 
it  concluded  that  first‐degree  robbery  under  Connecticut  law  is  a 
violent felony within the meaning of ACCA. 

       To determine whether a given prior conviction is for a violent 
felony, we “first identify the elements of the statute forming the basis 




                                       5 
of  the  defendant’s  conviction.  In  doing  so,  we  examine  what  is  the 
minimum  criminal  conduct  necessary  for  conviction  under  [that] 
particular [state] statute.” Stuckey v. United States, 878 F.3d 62, 67 (2d 
Cir.  2017)  (alterations  in  original)  (internal  quotation  marks  and 
citations omitted). 

      If the statute lists alternative ways for a defendant to commit an 
offense, we next “look [ ] to a limited class of documents (for example, 
the indictment, jury instructions, or plea agreement and colloquy) to 
determine what crime, with what elements, a defendant was convicted 
of.” Id. (alteration in original) (internal quotation marks omitted). 

      After identifying the elements of the offense, we “compare the 
minimum conduct necessary for a state conviction with the conduct 
that constitutes a ‘violent felony’ under the ACCA. If the state statute 
sweeps more broadly—i.e., it punishes activity that the federal statute 
does not encompass—then the state crime cannot count as a predicate 
‘violent felony’ for the ACCA’s fifteen‐year mandatory minimum.” Id. 
(emphasis added) (citation and internal quotation marks omitted). 

      To  qualify  as  a  violent  felony  under  the  “elements  clause”  of 
ACCA, an offense must be defined so as to require both intent and the 
use, attempted use, or threatened use of “violent force”; “violent force” 
means  “force  capable  of  causing  physical  pain  or  injury  to  another 
person.” Id. at 69 (emphasis omitted) (quoting Johnson v. United States, 
559 U.S. 133, 140 (2010)). To satisfy the intent requirement, the statute 
“must require that the defendant acted more than merely negligently 
in  committing  that  offense.”  Id.  To  satisfy  the  violent‐force 




                                      6 
requirement, the statute must require the defendant use “force capable 
of  causing  physical  pain  or  injury  to  another  person.”  Id.  (emphasis 
omitted) (quoting Johnson v. United States, 559 U.S. 133, 140 (2010)). A 
state offense qualifies as a violent felony only if the minimum conduct 
necessary to commit the offense satisfies both requirements. 

   2. Analysis 

       In this case, Bordeaux has three prior convictions for first‐degree 
robbery under Connecticut law. The Connecticut first‐degree‐robbery 
statute, Connecticut General Statutes section 53a‐134, lists alternative 
ways  to  commit  the  offense,  enumerated  in  four  paragraphs; 
according  to  the  state  plea‐colloquy  transcript,  Bordeaux  was 
convicted  under  subsection  (a),  paragraph  (4)  of  the  statute.  The 
elements  of  the  Connecticut  first‐degree‐robbery  statute  as  it  was 
applied to him are therefore as follows: 

       “A person is guilty of robbery in the first degree when, in the 
course of the commission of the crime of robbery as defined in section 
53a‐133 or of immediate flight therefrom, he or another participant in 
the crime . . . (4) displays or threatens the use of what he represents by 
his words or conduct to be a pistol, revolver, rifle, shotgun, machine 
gun or other firearm . . . .” Conn. Gen. Stat. § 53a‐134(a)(4). 

       The  words  “in  the  course  of  the  commission  of  the  crime  of 
robbery as defined in section 53a‐133” incorporate by cross‐reference 
the elements of Connecticut’s generic definition of robbery: 




                                      7 
       “A person commits robbery when, in the course of committing 
a  larceny,  he  uses  or  threatens  the  immediate  use  of  physical  force 
upon another person for the purpose of: (1) [p]reventing or overcoming 
resistance  to  the  taking  of  the  property  or  to  the  retention  thereof 
immediately  after  the  taking;  or  (2)  compelling  the  owner  of  such 
property or another person to deliver up the property or to engage in 
other conduct which aids in the commission of the larceny.” Id. § 53a‐
133 (emphasis added). 

       Comparing  the  conduct  that  constitutes  first‐degree  robbery 
under  these  provisions  with  the  conduct  that  constitutes  a  violent 
felony under ACCA, we conclude that first‐degree‐robbery as defined 
in  Connecticut  General  Statutes  section  53a‐134(a)(4)  qualifies  as  a 
violent felony within the meaning of ACCA. The first‐degree‐robbery 
statute satisfies both requirements of ACCA’s elements clause: intent 
and violent force. 

       Intent.  Connecticut’s  generic  definition  of  robbery,  which  is 
incorporated  by  cross‐reference  into  the  definition  of  first‐degree 
robbery, satisfies ACCA’s intent requirement. To commit robbery of 
any  degree  under  Connecticut  law,  the  perpetrator  must  use  or 
threaten to use force “for the purpose” of accomplishing one of two 
specified objectives—not merely negligently. Id. § 53a‐133. He or she 
must possess “an intent to force or intimidate the victims to yield their 
property  so  as  to  permit  its  taking  or  retention”  by  the  perpetrator, 
State  v.  Torres,  847  A.2d  1022,  1029  (Conn.  App.  Ct.  2004)  (internal 
quotation marks omitted). 




                                       8 
        Violent  Force.  Subsection  (4)  of  the  Connecticut  first‐degree‐
robbery  statute  requires  the  threatened  use  of  violent  force.  The 
subsection requires that the perpetrator either “threaten[ ] the use” of 
a firearm or “display[ ]” a firearm. Even mere “display” of a firearm 
during a larceny or immediately thereafter necessarily implies a threat 
to commit violence.3 

        Bordeaux counters that in some circumstances a defendant may 
commit  first‐degree  robbery  under  Connecticut  law  without  violent 
force. He relies on two Connecticut cases to support his argument. In 
State v. Moore, 64 A.3d 787 (Conn. App. Ct. 2013), the defendant robbed 
a bank by passing a note to a bank employee that read, “Give cash. I 
have gun.” Id. at 789. In State v. Lopez, 889 A.2d 254 (Conn. App. Ct. 
2006),  the  defendant  was  found  to  have  verbally  threatened  the 
robbery  victim  that  he  would  use  a  firearm.  Id.  at  259–60.  Bordeaux 
stresses that “neither of the defendants . . . actually possessed a firearm 
. . . [;] their convictions were based solely on their words.” Br. Def.‐
Appellant 44. This argument does not help Bordeaux’s case, however, 
because even a mere threat to use a firearm that one does not in fact 
have still qualifies as the “threatened use of physical force” within the 
meaning of ACCA. 18 U.S.C. § 924(e)(2)(B)(i). 




        3  Bordeaux  argues  that  the  degree  of  force  required  to  satisfy  the  generic 
definition of robbery under Connecticut law does not qualify as violent force within 
the meaning of ACCA. But since the first‐degree‐robbery statute’s own language 
satisfies the definition of violent force under ACCA, we do not need to examine the 
generic definition separately. 




                                              9 
B. Different Occasions 

   1. Law 

       Bordeaux’s other argument is that the District Court erred when 
it  concluded  that  his  three  prior  convictions  were  for  offenses 
committed,  as  ACCA  requires,  “on  occasions  different  from  one 
another.” Id. § 924(e)(1). 

       Under  our  precedents,  a  defendant’s  prior  convictions  are 
deemed  convictions  for  offenses  “committed  on  occasions  different 
from one another,” id., only if the defendant committed the offenses in 
distinct “criminal episodes.” United States v. Towne, 870 F.2d 880, 889–
91 (2d Cir. 1989); see also United States v. Rideout, 3 F.3d 32, 34–35 (2d 
Cir. 1993). 

       To apply the criminal‐episode standard appropriately, we look 
to both the text and the history of ACCA. 

       Text.  We  start  with  the  ordinary  meaning  of  the  word 
“occasions” in the statute. See, e.g., Hayden v. Pataki, 449 F.3d 305, 314–
15 (2d Cir. 2006) (en banc). As used in this context, “occasion” often 
has the sense of an occurrence that takes place at a particular time. See, 
e.g., Oxford English Dictionary v. “occasion, n.1,” section (III)(b)(8) (2d 
ed.  1989)  (“A  particular  casual  occurrence  or  juncture;  a  case  of 
something  happening;  the  time,  or  one  of  the  times,  at  which 
something happens; a particular time marked by some occurrence or 
by  its  special  character.”);  Webster’s  Third  International  Dictionary  v. 
“occasion,”  section  (4)(a)  (1976)  (“[A]  particular  occurrence: 




                                      10 
happening, incident.”). But the word often evokes, more broadly, the 
totality of circumstances giving rise to an opportunity. This broader 
sense  is  the  primary  definition  of  the  word  in  the  Oxford  English 
Dictionary.  See  Oxford  English  Dictionary,  supra,  section  (I)(a)(1)  (“A 
falling together or juncture of circumstances favourable or suitable to 
an end or purpose, or admitting of something being done or effected; 
an  opportunity.”);  cf.  Webster’s  Third  International  Dictionary,  supra, 
para.  (1)  (“[A]  situation  or  set  of  circumstances  favorable  to  a 
particular purpose or development: a timely chance.”). 

       History. The legislative and statutory history of ACCA provides 
additional  guidance  about  the  meaning  of  “occasions.”  Cf.  American 
Broadcasting  Cos.  v. Aereo,  Inc.,  134  S.  Ct.  2498, 2505–06  (2014)  (using 
legislative history to clarify statutory purpose). ACCA was intended, 
according  to  its  sponsor,  to  protect  the  public  from  “career 
criminals”—that is to say, from “a limited number of repeat offenders” 
who  “often  have  no  lawful  employment”  and  whose  “full‐time 
occupation  is  crime  for  profit.”  H.R.  Rep.  No.  98‐1073,  at  3  (1984) 
(quoting  Sen.  Arlen  Specter),  reprinted  in  1984  U.S.C.C.A.N.  3661, 
3662–63. Despite the purpose of the statute, the original text of ACCA 
did not specify that the defendant had to commit multiple crimes over 
a lengthy career, however. Instead of requiring, as ACCA now does, 
that  the  defendant  have  committed  several  crimes  “on  occasions 
different from one another,” the original statute required only that the 
defendant have “three previous convictions” for certain offenses. Pub. 
L. No. 98‐473, § 1802, 98 Stat. 1837, 2185 (1984). The addition to ACCA 
of  the  phrase  “committed  on  occasions  different  from  one  another” 




                                       11 
resulted  from  the  original  decision  of  the  United  States  Court  of 
Appeals for the Eighth Circuit in United States v. Petty, 798 F.2d 1157 
(8th  Cir.  1986),  vacated  and  remanded,  481  U.S.  1034  (1987),  reheard  on 
remand, 828 F.2d 2 (8th Cir. 1987). In Petty, the Eighth Circuit originally 
imposed ACCA’s mandatory minimum sentence on a defendant who 
had six previous convictions for simultaneously robbing six people at 
a restaurant. See 798 F.2d at 1159–60. The Solicitor General confessed 
error in a petition to the Supreme Court for a writ of certiorari, arguing 
that Congress had intended ACCA to apply only to defendants whose 
convictions  had  arisen  from  distinct  “criminal  episodes,”  not  to  a 
defendant  who  had  been  convicted  on  several  counts  for  the  same 
event.  828  F.2d  at  3.  In  response,  Congress  adopted  the  Solicitor 
General’s construction of the statute by adding the words “committed 
on  occasions  different  from  one  another.”  See  Minor  and  Technical 
Criminal Law Amendments Act of 1988, § 7056, Pub. L. No. 100‐690, 
102 Stat. 4181, 4395, 4402 (1988); 134 Cong. Rec. 13,780, 13,782–83 (1988) 
(analysis submitted by cosponsor Sen. Robert Byrd). 

       In keeping with this analysis of text and history, our precedents 
addressing  the  criminal‐episode  standard  have  tried  to  distinguish 
between  the  defendant  who  simply  commits  several  offenses  in  a 
connected  chain  of  events  and  the  defendant  who  is  targeted  by 
ACCA—someone  who  commits  multiple  crimes  separated  by 
substantial effort and reflection. We therefore understand “occasions” 
in its broader sense, as the conjuncture of circumstances that provides 
an  opportunity  to  commit  a  crime.  We  consider  not  only  whether  a 
defendant has committed different crimes at different times, but also 




                                       12 
the other circumstances of the crimes, such as whether the defendant 
committed  the  crimes  against  different  victims  and  whether  the 
defendant  committed  the  crimes  by  going  to  the  effort  of  traveling 
from one area to another. See United States v. Daye, 571 F.3d 225, 237 
(2d Cir. 2009), abrogated on other grounds by Johnson v. United States, 135 
S.  Ct.  2551  (2015);  Rideout,  3  F.3d  at  34–35.  Moreover,  we  consider 
whether  the  defendant  had  a  realistic  opportunity  for  substantial 
reflection between offenses “during which time he could have chosen 
to end his criminal activity.” Rideout, 3 F.3d at 35. 

       When  we  apply  the  criminal‐episode  standard,  we  are 
permitted  to  consider  only  the  sources  approved  by  the  Supreme 
Court  in  Taylor  v.  United  States,  495  U.S.  575  (1990),  and  Shepard  v. 
United States, 544 U.S. 13 (2005). United States v. Dantzler, 771 F.3d 137, 
139  (2d  Cir.  2014).  These  sources  include  “the  charging  document, 
written plea agreement, transcript of plea colloquy, [and] analogous 
materials.” Id. at 141. 

   2. Analysis 

       Applying  the  criminal‐episode  standard  to  this  case,  we 
conclude  that  Bordeaux’s  three  prior  convictions  were  for  offenses 
committed  as  part  of  three  different  episodes.  The  District  Court 
therefore did not err when it concluded that the convictions were for 
offenses committed on different occasions. 




                                       13 
       The  facts  as  found  by  the  District  Court  are  the  following.4 
Bordeaux was a member of a group that committed three robberies in 
Bridgeport,  Connecticut  against  different  victims  on  the  night  of 
November  24,  2009.  The  first  robbery  took  place  near  848  Wood 
Avenue at about 10:00 p.m., the second near the intersection of Grand 
Street  and  Lexington  Avenue  at  about  10:15  p.m.,  and  the  third 
robbery near 246 Federal Street at about 10:55 p.m. The District Court 
took  notice  that  the  distances  between  the  first  and  second  and  the 
second and third robberies were a little less and a little more than one‐
half  mile,  respectively.  These  facts  persuade  us  that  Bordeaux 
committed  his  three  crimes  in  separate  episodes.  The  lapse  of  time 
between  the  first  and  second  and  the  second  and  third  crimes  was 
fairly short, a circumstance that should perhaps favor our treating the 
three  offenses  as  parts  of  a  single  episode.  The  significant  distances 
between  the  crimes,  however,  suggest  that  Bordeaux  had  to  go  to  a 
degree of effort to get from one site to  the next. Taken together, the 
time  lapse  and  the  distances  provided  Bordeaux  an  opportunity  to 
reflect and change course, if he had wanted to do so. Cf. Rideout, 3 F.3d 
at 33 (reporting that the defendant had gone to the effort of making a 
twenty‐ to thirty‐minute drive across a county line to get from the site 
of the first offense to the site of the second one). 

       Bordeaux objects that the District Court’s findings of fact relied 
in part on a police report, a source that the Supreme Court’s decisions 


       4 These facts, agreed on by the prosecution and defense, can be found in the 
transcript of Bordeaux’s plea colloquy in Connecticut state court. See App. 76–79, 
81–82, 242. 




                                        14 
in  Taylor,  495  U.S.  575,  and  Shepard,  544  U.S.  13,  did  not  allow  the 
District  Court  to  consider.  We  acknowledge  that  the  District  Court 
relied on a police report to find the time of the second robbery, which 
it  set  at  around  10:15  p.m.  See  Ruling  on  Objection  to  Enhancement 
Under  the  Armed  Career  Criminal  Act  at  15  &  n.2,  United  States  v. 
Bordeaux, No. 3:15‐cr‐00018 (AWT) (D. Conn. Feb. 14, 2017), ECF No. 
129.  We  do  not  think  that  the  District  Court’s  finding  that  fifteen 
minutes  elapsed  between  the  first  and  second  robberies  was  clearly 
erroneous, however. According to the transcript of the state‐court plea 
colloquy—one  of  the  sources  that  we  may  indeed  consider  under 
Taylor  and  Shepard—the  prosecution  and  defense  agreed  that  the 
second  robbery  had  taken  place  at  10:15  p.m.  See  Sentencing 
Memorandum  Exhibit  B  (Plea  Transcript)  at  1,  10–11,  id.  (Aug.  29, 
2016), ECF No. 99‐2. 

       Bordeaux also objects that the prosecution did not prove5 that 
one robbery had ended before the next one began. In theory, he asserts, 
one of his accomplices could have stayed behind to guard the victim 
while the other members of the group traveled on to the next robbery 
site. In support of this argument he refers to United States v. Barbour, 
750  F.3d  535  (6th  Cir.  2014).  In  Barbour,  the  defendant  and  some 
accomplices had robbed one victim in front of a convenience store and 
another victim inside the store. Id. at 537. The district court in Barbour 
held  the  defendant’s  convictions  for  the  robberies  qualified  as 


        The government bears the burden of proving by a preponderance of the 
       5

evidence that particular convictions qualify as separate criminal episodes for the 
purpose of applying ACCA. See Dantzler, 771 F.3d at 145. 




                                       15 
convictions  committed  on  separate  occasions  for  the  purpose  of 
applying  ACCA.  See  id.  On  appeal,  the  defendant  argued  that  the 
prosecution had failed to prove that one robbery had ended before the 
other began, since in theory some of the perpetrators could have still 
been  guarding  the  first  victim  while  others  went  inside  to  rob  the 
second victim. Id. at 538. The United States Court of Appeals for the 
Sixth Circuit agreed with the defendant. It held that the government 
had not met its burden of proving that the first and second robberies 
had  been  committed  on  different  occasions  because  there  was  no 
evidence in the record about what the defendant’s codefendants were 
doing during each robbery. See id. at 541, 546. 

       We do not think that Barbour is germane to this case, however. 
As  the  state‐court  plea‐colloquy  transcript  in  our  case  indicates, 
Bordeaux  and  state  prosecutors  agreed  that  the  three  Bridgeport 
robberies  had  taken  place  at  distinct  times:  about  10:00  p.m.,  about 
10:15 p.m., and about 10:55 p.m. There was also other evidence in the 
transcript  from  which  the  District  Court  could  infer  that  none  of 
Bordeaux’s accomplices had stayed behind at one site while the others 
moved  on  to  the  other  sites.  We  note  in  particular  that  the  first  and 
second  victims  are  recorded  as  having  called  the  police  around  the 
times at which the first and second robberies took place respectively. 
This evidence suggests that neither victim was held under guard after 
being  robbed.  We  therefore  conclude  that  the  District  Court  did  not 




                                       16 
clearly err when it found that the robberies had taken place—that is, 
had started and ended—at distinct times.6 

                             III. CONCLUSION 

       In summary, we hold as follows: 

       (1) the  District  Court  correctly  concluded  that  first‐degree 
           robbery in violation of Connecticut General Statutes section 
           53a‐134(a)(4)  qualifies  as  a  “violent  felony”  under  the 
           elements clause of ACCA; and 

       (2) the District Court correctly concluded that Bordeaux’s three 
           prior convictions were for offenses “committed on occasions 
           different from one another” within the meaning of ACCA. 

       We  therefore  AFFIRM  the  District  Court’s  judgment  of 
February 17, 2017. 




       6   Bordeaux  makes  the  related  argument  that  the  District  Court 
impermissibly shifted, from the prosecution to the defense, the burden of proving 
that each successive robbery had ended before the next one began. To support this 
argument, he quotes a remark made by the District Court. See Br. Def.‐Appellant 61 
(quoting App. 119, ll. 10–15). Reading the remark in context, we conclude that the 
District Court did not actually shift the burden of proof to the defense. 




                                       17